Citation Nr: 0835105	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-41 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a higher initial rating for service-connected 
post traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement dated in January 2006, the veteran's 
representative raised the issue that the veteran's PTSD was 
at a level more severe than the 50 percent disability rating 
reflected.  In a September 2008 brief, the veteran's 
representative noted that the initial VA examination used to 
grant service connection was conducted in August 2004, over 
four years ago.  In addition, the veteran submitted VA 
medical center (VAMC) records showing ongoing treatment for 
his PTSD through 2005; the case file does not contain more 
recent treatment records.  

Pursuant to section 5103A, the Secretary's duty to assist the 
veteran includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  38 
U.S.C.A. § 5103A(d)(1) (West 2002 & Supp. 2008).  The duty to 
provide a contemporaneous examination arises when the 
evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 38 C.F.R. § 
3.327(a) (2007).  An examination which was adequate for 
purposes of determination of the claim by the agency of 
original jurisdiction will ordinarily be adequate for 
purposes of the Board's determination, except to the extent 
the claimant asserts that the disability in question has 
undergone an increase in severity since the time of the 
examination.  VAOPGCPREC 11-95.

The veteran's representative's assertion that the current 
rating does not accurately measure the present severity of 
his disability, coupled with the fact that the examination 
was conducted more than four years ago, warrants another VA 
examination.  On remand, the AOJ should also obtain the VAMC 
treatment records from July 2005 to the present. 

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
psychiatric examination to ascertain 
the current severity of his service-
connected PTSD.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file.  Please send the claims folder to 
the examiner for review in conjunction 
with the examination.

2.	The AOJ should obtain records of 
treatment for PTSD dated after July 
2005 from the VAMC on the veteran's 
behalf.   

3.	Thereafter, the veteran's claim of 
entitlement to a higher initial rating 
for service-connected PTSD should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




